Citation Nr: 1416007	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-33 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Evaluation of post-operative kidney stones, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a compensable evaluation. 

During the appeal, a November 2009 rating decision granted an increased, 10 percent disability evaluation for the Veteran's post-operative kidney stones, effective November 30, 2007.   The Veteran has not indicated that he agreed with the increased rating that was assigned.  Therefore, the grant of a higher rating is not a full grant of the benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Virtual VA claims file has been reviewed.  There are no documents currently located in the Veterans Benefits Management System.

This claim was previously before the Board in June 2011, wherein the claim was remanded so that the Veteran's representative could submit a more comprehensive VA Form 646 in support of the Veteran's claim.  The Veteran's representative provided that VA Form 646 in November 2011, and it has been associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  The case has been returned to the Board.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's post-operative kidney stones are manifested by occasional attacks of colic, without infection or catheter drainage.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for post-operative kidney stones have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.115a, 4.115b, Diagnostic Code 7509 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in January 2008 and May 2009, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for an increased disability rating, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was also afforded a VA examination responsive to the claim for an increased rating.  The examination report contains all the findings needed to rate the Veteran's service-connected post-operative kidney stones, including history and clinical evaluation.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.  

The Veteran's appeal for a higher evaluation is distinguished from the facts in Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992), where no VA examination was provided during the rating claim, and a veteran specifically stated that his disability "has increased in severity [such] that I rate a higher disability," constituting at least both some assertion by the veteran and some evidence of worsening of disability since the last VA examination.  Proscelle, 2 Vet. App. at 632.  The Veteran here does not assert that his disability worsened since the most recent VA examination; he merely asserts entitlement to a higher disability evaluation for the rating period on appeal.  The Veteran has not submitted evidence of worsening, and the evidence of record, including the medical evidence reflecting on the severity of the disability on appeal, does not suggest that this disability worsened since the most recent VA examination, or since the most recent VA treatment records.  As there is no evidence of worsening since the last VA examination, a remand for new a VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Veteran has not alleged that the examination is inadequate to decide the claim being adjudicated herein, so the examination is presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The Veteran is currently assigned a 10 percent disability rating for post-operative kidney stones by analogy to 38 C.F.R. § 4.115b, Diagnostic Code 7509.  See 38 C.F.R. § 4.20 (2013) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous).  Under Diagnostic Code 7509, for hydronephrosis, a 10 percent evaluation is warranted where there is only an occasional attack of colic, without infection and without requiring catheter drainage.  A 20 percent disability rating is warranted for frequent attacks of colic requiring catheter drainage.  A 30 percent disability rating is assigned where there are frequent attacks of colic with infection and impaired kidney function.  See 38 C.F.R. § 4.115b, Diagnostic Code 7509.

After a review of the evidence of record, the Board finds that the Veteran's post-operative kidney stones most closely approximate the criteria for the currently assigned 10 percent disability rating.  The Board acknowledges that the Veteran has consistently reported that he occasionally passes stones without the need for surgical intervention or hospitalization, but points out that the Veteran does not have a history of renal dysfunction.  The Veteran reported urinary frequency of every two hours at night at the July 2008 VA examination, without incontinence or obstructed voiding requiring the use of a catheter.  An October 2009 report from C.R., M.D. indicates that the Veteran had occasional colic attacks, with daytime voiding approximately every 1-2 hours and nighttime voiding 3-4 times per night, as a result of his post-operative kidney stones.  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not support a rating in excess of the current, 10 percent disability rating under 38 C.F.R. § 4.115b, Diagnostic Code 7509.

To the extent that the Veteran complains of urinary frequency, the Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable Diagnostic Codes.  Under 38 C.F.R. § 4.115a, a 20 percent disability rating for urinary frequency related to voiding dysfunction is available.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7512-7520.  A 20 percent disability evaluation is for assignment under Diagnostic Codes 7512-7520 for voiding dysfunction caused by stricture of the ureter, chronic cystitis, calculus of the bladder, fistula of the bladder, injury of the bladder, stricture of the urethra, fistula of the urethra, and removal of half or more of the penis, where there is daytime voiding between one and two hours or awakening three to four times per night.  

However, other than Dr. R's report of urinary frequency of daytime voiding every 1-2 hours and nighttime voiding of 3-4 times per night, there is no indication of complaints of or treatment for voiding dysfunction.   In this regard, the Board observes that the July 2008 VA examiner found that the Veteran did not have renal dysfunction or incontinence, and that his post-operative kidney stones did not require dilations, drainage procedures, dialysis, or erectile dysfunction.  Additionally, physical examination of the genitourinary system was normal; there is no indication that the Veteran has stricture of the ureter, chronic cystitis, calculus of the bladder, fistula of the bladder, injury of the bladder, stricture of the urethra, fistula of the urethra, or removal of half or more of the penis.  Likewise, none of the VA treatment records show any genitourinary complaints or complaints of urinary frequency.  As such, the Board finds that 38 C.F.R. § 4.115b, Diagnostic Code 7509 remains the most appropriate rating Code for the Veteran's service-connected post-operative kidney stones, and that a higher evaluation is not for assignment under 38 C.F.R. § 4.115a, Diagnostic Codes 7512-7520.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).   

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's post-operative kidney stones are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, which were addressed in the VA examination report and which provided the basis for the disability rating that was assigned for the rating period on appeal.  In any event, the evidence does not reflect, for the entire period on appeal, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the Veteran's post-operative kidney stones is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with post-operative kidney stones, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 



ORDER

Entitlement to a disability evaluation in excess of 10 percent for post-operative kidney stones is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


